The offense is murder; the, punishment confinement in the penitentiary for 15 years.
No bills of exception are brought forward. The evidence is sufficient to support the conviction. The state's testimony is to the effect that appellant, Dick Whitaker and Beatrice Dave were on a street car in the city of Dallas; that appellant arose from his seat, drew a pistol and shot Whitaker three times; that Whitaker made no demonstration toward appellant; that both Whitaker and Beatrice Dave were killed by appellant. Appellant and his witnesses testified that on the day preceding the homicide deceased, Dick Whitaker, knocked appellant down and kicked him. Appellant testified that he had been advised that Whitaker had threatened to kill him and that being afraid of Whitaker he had armed himself with a pistol; that he (appellant) was on the street car at the time Whitaker got on; that later Beatrice Dave got on the car and sat down by Whitaker; that Beatrice Dave motioned for him to come to the seat where she and Whitaker were sitting; that he approached Whitaker and Beatrice Dave; that as he approached them, Whitaker started to put his hand in his pocket, and he, believing his life in danger, shot Whitaker; that he didn't know whether he shot Beatrice Dave or not.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.